                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                  1:16-CV-998


MICHAEL HOOD, individually, and on
behalf of all others similarly situated,

                  Plaintiffs,

        v.                                             1:16-CV-998
UBER TECHNOLOGIES, INC., RASIER,
LLC, AND JOHN DOES I-V,

                  Defendants.


                                MEMORANDUM OPINION

Catherine C. Eagles, District Judge.

        In this Fair Labor Standards Act collective action, plaintiff Michael Hood seeks

approval of a proposed settlement agreement with the defendants, Uber Technologies and

Rasier, LLC. The Court concludes that Mr. Hood and class counsel have authority to

settle the case on behalf of the opt-in class and that the settlement is a fair and reasonable

resolution of a bona fide dispute of FLSA provisions.

   I.        Procedural History and Background

        Mr. Hood sued Uber, its subsidiary Rasier, and ten of its unnamed agents and

managers in July 2016. Doc. 1 at 1 ¶ 11. Mr. Hood filed an amended complaint in

October with eight claims, including seven North Carolina statutory and common-law

causes of action and one claim for violations of the Fair Labor Standards Act. Doc. 15.

Upon the defendants’ motion, the Court dismissed six counts in their entirety, Doc. 65,




     Case 1:16-cv-00998-CCE-JLW Document 436 Filed 01/03/19 Page 1 of 16
and the parties stipulated to the dismissal of one more count, Doc. 131, after which only

the Fair Labor Standards Act claim remained.

      In July 2017, the Court granted conditional class certification for “all natural

persons who have worked or who continue to work as an Uber Driver anywhere in the

United States and who have opted out of arbitration” under 29 U.S.C. § 216(b). Doc.

126. The Court ordered the parties to notify putative class members of the lawsuit, with a

90-day period for them to opt in. Doc. 165 (Mag. J., Order).

      The notice sent to potential class members stated that those who chose to opt in

would “be bound by any settlement or judgment . . . whether favorable or unfavorable”

and would “be represented by Plaintiff’s counsel.” Doc. 164-1 at 2–3. In the consent

form for opting in, class members agreed to “be bound by any adjudication or ruling of

the Court, whether favorable or unfavorable,” and to “be represented by Napoli Shkolnik

PLLC.” Id. at 5.

      Approximately 5,200 class members opted in to the litigation by submitting

consent forms. See, e.g., Docs. 168, 171–345 (declarations), 346–418 (notices of

consents); Settlement Hearing, Dec. 14, 2018 (class counsel’s representation that

approximately 5,200 class members had opted into the litigation). After the opt-in period

closed, Mr. Hood and class counsel participated in mediation and engaged in further

settlement negotiations with the defendants. Doc. 425 at 5; Doc. 424-1 at 1. Uber

gathered information on each class member’s work with Uber and provided it to class

counsel before the mediation, which allowed counsel to calculate individual damages

under a variety of scenarios. Doc. 424-1 at 10.

                                             2


    Case 1:16-cv-00998-CCE-JLW Document 436 Filed 01/03/19 Page 2 of 16
         After the parties reach an agreement, Mr. Hood filed an Unopposed Motion for

Approval of FLSA Settlement and Dismissal of Action with Prejudice, Doc. 424,

attaching the proposed settlement agreement. Doc. 425-2 at 2–27. He also attached the

exhibits to the agreement, including the list of class members and their settlement

allocations, id. at 28–131, a proposed approval order, id. at 133–35, a proposed notice to

class members of the settlement, id. at 137, and a revised technology agreement to which

class members with active Uber accounts would agree under the terms of the settlement

agreement. Id. at 139–59. The Court required additional submissions, see Doc. 429,

which the parties provided. See Doc. 430.

         The Court held a fairness hearing on December 14, 2018. Counsel for all parties

appeared. Minute Entry 12/14/2018.

   II.      The Settlement Agreement

         The settlement agreement provides that a settlement administrator will send each

class member who agreed to participate in the lawsuit a letter notifying them that Court

has approved the settlement and dismissed the case, along with a check for the class

member’s share. Doc. 425-2 at 9–10, 137. Under the agreement, Uber will pay a

maximum gross settlement amount of $1,304,250. Id. at 4. Of that total, the parties

agreed that $734,294.74 (56.3%) would go to class plaintiffs that have opted in, $434,750

(33%) would be paid in attorneys’ fees, and $90,205.26 (6.9%) would go towards

litigation expenses. Id. at 5–6. Of the remaining 3.5%, the parties agreed that $5,000

would compensate the named plaintiff for his assistance to the case and $40,000 would

compensate the settlement administrator. Id.

                                              3


    Case 1:16-cv-00998-CCE-JLW Document 436 Filed 01/03/19 Page 3 of 16
       Each class member will receive a payment based on the hours worked and

expenses incurred, as set forth in a table appended as Exhibit A to the settlement

agreement. Id. at 5, 29–131. These amounts range from $50 to almost $5,000, see id. at

159, and the average recovery for class members is about $140.

       In exchange for the monetary payments, the settlement agreement requires a

detailed release of claims by and imposes affirmative obligations on class members. Id.

at 12–18. Class members who have deactivated Uber accounts or who have not fulfilled

a ride request on the Uber application for at least one month before the date of execution,

September 28, 2018, waive their right to future account reactivation and agree not to seek

or accept future account activation or reactivation. Id. at p. 16 ¶ 5.1, p. 22. Class

members with active Uber accounts agree to be bound by a new technology services

agreement and to waive their rights to opt out of the arbitration provisions in this or

future agreements with Uber. Id. pp. 16–17 ¶ 5.2. These terms bind all class members

who have opted in regardless of whether they cash their settlement check. See id. at p. 12

¶ 3.8. The release of claims also binds individuals even if the settlement administrator

uses the incorrect address or another person cashes a class member’s check. See id. at p.

12 ¶ 3.9.

       The proposed notice to class members initially did not include a description of the

terms of the settlement or include a copy of the settlement agreement and its exhibits.

See Doc. 425-2 at 137. In supplemental briefing, counsel agreed to set up a password-

protected website where class members could view the settlement terms and to include

the website’s URL in the notice of the settlement to class members. Doc. 430 at 8.

                                              4


     Case 1:16-cv-00998-CCE-JLW Document 436 Filed 01/03/19 Page 4 of 16
   III.   Class Counsel’s Authority to Settle

       The opt-in notice sent to class members advised in two places that if they elected

to join the lawsuit, they would be “bound by any settlement or judgment,” Doc. 164-1 at

2, 3, including results “favorable or unfavorable.” Id. at 2. In a third place, it informed

drivers that if they did not join the lawsuit, they would “not be affected by any FLSA-

related judgment or settlement in this case.” Id. at 3. While the consent form signed by

class members did not explicitly authorize class counsel or Mr. Hood to settle the case on

their behalf, the signing class members did agree that class counsel would represent them

and that they would “be bound by any adjudication or ruling of the Court, whether

favorable or unfavorable.” Id. at 5. In the circumstances of this case, the Court

concludes that class counsel and Mr. Hood had authority to settle the case without further

consultation with or approval by class members.

       Attorneys generally must consult with their clients before settling a matter on their

behalf. N.C. R. Prof’l Cond. Rule 1.2(a)(1). They have no implied authority to settle a

matter without the client’s consent, Auvil v. Grafton Homes, Inc., 92 F.3d 226, 230 (4th

Cir. 1996), and no specific provision of the Fair Labor Standards Act establishes a

different rule for collective actions under the FLSA. See 29 U.S.C. § 216(b) (allowing an

individual to bring action “for and in behalf of himself . . . [and] other employees

similarly situated” but not addressing settlement authority). Thus, counsel for the opt-in

class may not agree to a class-wide settlement without the consent of each class member.

See generally Allan G. King & Andrew Gray, The Unanimity Rule: “Black Swans” and

Common Questions in FLSA Collective Actions, 10 Fed. Cts. L. Rev. 1, 14 (2017).

                                              5


     Case 1:16-cv-00998-CCE-JLW Document 436 Filed 01/03/19 Page 5 of 16
       In FLSA cases, opt-in class members often authorize class counsel or the named

plaintiff to settle the case for them, and courts have approved such explicit authorizations.

See, e.g., Consent to Become a Party Plaintiff, McClean v. Health Sys. Inc., No. 6:11-cv-

03037- DGK, Doc. 168-1 (W.D. Mo. Feb. 8, 2012) (providing that class members

“designate the named Plaintiff(s) and their attorneys as my representatives to make

decisions on my behalf concerning the litigation . . . and decisions regarding settlement”);

Consent to Join FLSA Lawsuit, Salinas v. U.S. Xpress Enters., Inc., No. 1:13-CV-00245-

TRM-SKL, Doc. 52-1 at 1 (E.D. Tenn. Sept. 10, 2014) (designating class counsel and the

named plaintiff as class members’ “agents in making decisions on my behalf in this

litigation, including entering into settlement agreements pertaining to this matter”); see

also Halle v. W. Penn Allegheny Health Sys., Inc., 842 F.3d 215, 230 (3d Cir. 2016)

(finding class members waived their right to individually appeal when they signed

consent forms stating they “authorize and designate the named plaintiffs to act on my

behalf concerning the litigation . . . consideration of settlement and . . . all other matters

pertaining to this lawsuit”). Here, however, the consent form signed by class members

did not explicitly provide such settlement authority to class counsel or to Mr. Hood.

       Nonetheless, there are other facts indicating that the class members authorized

class counsel and Mr. Hood to settle the case on their behalf, either by express authority

or by apparent authority. First, the notice to class members explicitly mentioned

settlement three times and twice informed class members that if they elected to join the

lawsuit, they would be “bound by any settlement.” Doc. 164-1 at 2, 3. The notice also

expressly stated that class members would be bound by the result of the case, even if it

                                               6


     Case 1:16-cv-00998-CCE-JLW Document 436 Filed 01/03/19 Page 6 of 16
was unfavorable. Id. at 2. Nothing in the class notice or the consent form indicated that

counsel would consult with class members before settlement.

       The Court can assume class members read and understood the short and clear

notice they received and the consent form they signed and submitted. First, the notice is

objectively clear. Second, courts generally presume that readers of important documents

have a basic level of understanding and willingness to read with care. See, e.g., United

States v. Nat'l Fin. Servs., Inc., 98 F.3d 131, 136 (4th Cir. 1996) (noting presumption in

FDCPA cases involving collection letters); Chapman v. Allied Van Lines, Inc., No. 5:15-

CV-00615-BR, 2018 WL 701627, at *10 (E.D.N.C. Feb. 2, 2018) (noting in Carmack

Amendment case that “courts must presume that person who signs a contract has read it

in its entirety”). Finally, class members here affirmatively took action to opt out of

arbitration when they signed up to be Uber drivers, indicating that they carefully examine

materials related to their work. See Doc. 126 (certifying a class of individuals who

“opted out of arbitration”); Doc. 69 at ¶¶ 8–10, 15–16 (describing process by which

drivers agree to Uber terms and conditions and can opt out of arbitration).

       Arguably, the class notice and the signed consent form, read together, provide

express authority for counsel and Mr. Hood to settle the case on behalf of the opt-in class

members. The Court need not reach this question since the facts otherwise show that

class counsel and Mr. Hood had apparent authority. In the absence of express authority,

an attorney has apparent authority to settle a case when his client, “through his acts or

omissions, causes a third party, in good faith and in the exercise of reasonable prudence,

to rely on the agent's authority to act on the principal's behalf.”

                                               7


     Case 1:16-cv-00998-CCE-JLW Document 436 Filed 01/03/19 Page 7 of 16
Auvil, 92 F.3d at 230. Under these circumstances, the agent can bind the principal.

         Here, the class members signed a consent form in which they agreed to be

represented by class counsel and agreed to “be bound by any adjudication or ruling of the

Court, whether favorable or unfavorable.” Doc. 164-1 at 5. These consent forms were

signed after the class members received a notice that twice told them they would be

“bound by any settlement or judgment” if they joined the action. Id. at 2, 3. And, as

noted supra, the class members had previously shown themselves to be sophisticated

readers of form documents. Under these circumstances, the defendants reasonably and in

good faith relied on class counsel’s authority to settle the matter on behalf of the class.

         In hindsight, the consent form should have contained explicit settlement authority,

if the parties were not contemplating giving the opt-in class members an opportunity to

accept or reject the negotiated settlement. That said, the Court is satisfied under the

circumstances of this case that class members conferred apparent authority on class

counsel and Mr. Hood to execute the settlement on their behalf.

   IV.      Settlement Terms and Attorney’s Fees

         To approve an FLSA settlement, district courts in this circuit evaluate whether a

settlement reflects “a fair and reasonable resolution of a bona fide dispute over FLSA

provisions” by applying the considerations set forth by the Eleventh Circuit in Lynn’s

Food Stores. Duprey v. Scotts Co. LLC, 30 F. Supp. 3d 404, 407–08 (D. Md. 2014)

(referencing Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982)

and collecting cases). These considerations include “(1) whether there are FLSA issues



                                              8


     Case 1:16-cv-00998-CCE-JLW Document 436 Filed 01/03/19 Page 8 of 16
actually in dispute, (2) the fairness and reasonableness of the settlement . . . and (3) the

reasonableness of the attorneys’ fees . . . .” Duprey, 30 F. Supp. 3d at 408.

       There is a bona fide dispute over FLSA provisions in this matter. The plaintiffs

contend Uber misclassified them as independent contractors and that they are instead

employees entitled to minimum wage and overtime. Doc. 15 at ¶¶ 4, 207–17 (Count VIII

of the Amended Complaint). Defendants disagree and have offered a vigorous defense to

date. Doc. 74 at ¶¶ 4, 207–217. They have also prevailed on this issue in another court

for a similar group of drivers. See Razak v. Uber Techs., Inc., No. 16-573, 2018 WL

1744467, at *19 (E.D. Pa. Apr. 11, 2018) (granting Uber’s motion for summary judgment

because plaintiffs, UberBLACK drivers, did not meet their burden of showing they are

Uber employees). This disagreement is a “genuine dispute[] that support[s] the concept

of a negotiated settlement of this FLSA claim.” See Rivera v. Dixson, No. TDC-14-cv-

2901, 2015 WL 427031, at *3 (D. Md. Jan. 30, 2015).

       “Although the Fourth Circuit has not directly addressed the relevant factors the

court should consider when determining whether a FLSA collective action settlement is

fair and reasonable, district courts within the circuit have generally considered the

fairness factors a court would consider under Federal Rule of Civil Procedure 23(e).”

Latham v. Branch Banking & Tr. Co., No. 1:12-CV-00007, 2014 WL 464236, at *1

(M.D.N.C. Jan. 14, 2014). These include “(1) the extent of discovery that has taken

place; (2) the stage of the proceedings, including the complexity, expense and likely

duration of the litigation; (3) the absence of fraud or collusion in the settlement; (4) the

experience of counsel who have represented the plaintiff; (5) the probability of plaintiff’s

                                              9


     Case 1:16-cv-00998-CCE-JLW Document 436 Filed 01/03/19 Page 9 of 16
success on the merits and the amount of the settlement in relation to the potential

recovery.” In re Dollar Gen. Stores FLSA Litig., No. 5:09-MD-1500, 2011 WL 3904609,

at *2 (E.D.N.C. Aug. 23, 2011) (Mag. J., Memorandum and Recommendation), adopted

by Basnight v. Dolgencorp, Inc., 2011 WL 3841658, at *1 (E.D.N.C. Aug. 30, 2011);

accord Latham, 2014 WL 464236, at *1. Evaluated in light of these factors, the

settlement is fair and reasonable.

       The parties have not engaged in formal discovery, but they have exchanged a

322,215-line spreadsheet reflecting weekly hourly data for class member drivers. See

Doc. 424-1 at 10. Class counsel has also reviewed the summary judgment records in

parallel lawsuits over the same issue in California and Pennsylvania. Id. at 11. The

Court agrees and finds that these measures allowed the parties to adequately assess the

claims and defenses. See In re Dollar Gen. Stores FLSA Litig., 2011 WL 3904609, at *3.

       The Court has issued orders on class certification and Uber’s motion to dismiss,

narrowing the issues in the case. The parties would likely incur substantial costs by

engaging in discovery for the 5,200 drivers who have opted in, by litigating motions for

summary judgment, and by trying the case. Settlement is thus appropriate at this stage in

the proceedings.

       The parties negotiated with a mediator’s assistance to reach this agreement. Doc.

425 at 5; Doc. 424-1 at 1. This, in addition to the record of contested issues in this case,

indicates they engaged in “arm’s-length negotiations” without fraud or collusion, and

there is nothing to indicate to the contrary. See, e.g., Day v. NuCO2 Mgmt, LLC, No.



                                             10


    Case 1:16-cv-00998-CCE-JLW Document 436 Filed 01/03/19 Page 10 of 16
1:18-cv-02088, 2018 WL 2473472, at *1 (N.D. Ill. May 18, 2018); Devine v. City of

Hampton, Va., No. 4:14cv81, 2015 WL 10793424, at *2 (E.D. Va. Dec. 1, 2015).

       The affidavits submitted also support that class counsel are well qualified. See

Doc. 424-1 at 5–6 (summarizing qualifications); Doc. 425 at ¶¶ 29–39 (Maslo decl.);

Doc. 427 at ¶¶ 4–5, 7 (Weiner decl.); Doc. 426 at ¶¶ 1–13 (Dickenson decl.).

       The plaintiffs contend defendants have a “significant chance” of either prevailing

on the merits, by a finding that drivers are independent contractors, or of achieving a

reduction of liability if Uber is not required to compensate for driver “wait time.” Doc.

424-1 at 13–14. The recent decision in Razak, currently on appeal, supports the existence

of significant risk Uber would prevail on the merits, since the Eastern District of

Pennsylvania determined that UberBLACK drivers had “not brought to the record

sufficient proof to meet their burden of showing that they are employees” and granted

summary judgment for Uber. Razak, 2018 WL 1744467, at *19. The decision applies

six factors outlined in the Third Circuit decision in Donovan v. DialAmerica Marketing,

Inc., which are largely the same as those applied by the Fourth Circuit. Id. at 8.

Compare McFeely v. Jackson St. Entm’t, LLC., 825 F.3d 235, 241 (4th Cir. 2016), with

Donovan v. DialAmerica Mktg, Inc., 757 F.2d 1376, 1382 (3d Cir. 1985).

       Plaintiffs have calculated a projected damages ceiling in this matter of $3,374,894.

Doc. 424-1 at 4. The settlement agreement provides for a maximum gross settlement

amount of approximately 39% of this ceiling, $1,304,250. Doc. 425-2 at p. 4–5 ¶ 1.15.

This is a reasonable amount, given the summary judgment rulings in Razak and the costs



                                             11


    Case 1:16-cv-00998-CCE-JLW Document 436 Filed 01/03/19 Page 11 of 16
and risks of proceeding to trial. It is significantly more than a de minimis recovery, and it

offers some compensation to each class member based on his or her work hours.

       As to the release and affirmative obligations binding on all class members, these

non-monetary terms are also reasonable. The Court is “entitled to rely on the judgment

of experienced counsel” to evaluate a proposed settlement, and “absent fraud, collusion

or the like, a court should be hesitant to substitute its own judgment for that of counsel.”

Lomascolo v. Parsons Brinckerhoff, Inc., No. 1:08cv1310, 2009 WL 3094955, at *10

(E.D. Va. Sept. 28, 2010). Class counsel here is experienced and believes that the

settlement overall reflects a fair and reasonable result for their clients. A review of the

non-monetary terms confirms this view.

       The release includes all possible claims in the present action or those resulting

from any class member’s relationship with Uber before the Court issues the order

approving settlement, but it does not include claims asserted in parallel actions. Doc.

425-2 at 12–13. Nor does it include any release of future claims over the same issue

which arise after the settlement. There is nothing unlawful about a requirement that

drivers with active Uber accounts abide by a new technology agreement and agree to

waive their right to opt out of any future arbitration agreement, which, while it serves to

prevent future collective actions, still allows individual actions. See Epic Sys. Corp. v.

Lewis, 584 U.S. __, 138 S. Ct. 1612, 1619 (2018) (upholding contract provision

compelling individual arbitration and waiving rights to collective actions under FLSA).

       The Court had initial concerns about the provision in which class member drivers

with deactivated accounts agree not to apply to work with Uber again. See Doc. 425-2 at

                                             12


    Case 1:16-cv-00998-CCE-JLW Document 436 Filed 01/03/19 Page 12 of 16
p. 16 ¶ 5.1. One could argue that this is contrary to the opt-in notice’s assurance that

Uber would not retaliate against class members for joining the lawsuit and to the FLSA’s

non-retaliation clause. See Jackson v. Mayor & City Council of Baltimore City, No. JFM

08-3103, 2009 WL 2060073, at *8 (D. Md. July 14, 2009) (finding plaintiff established a

prima facie case of FLSA retaliation given the temporal proximity between the settlement

of the previous case and his termination).

       However, the provision has only limited application: it only impacts those with

deactivated accounts or accounts with limited use, not those currently relying on Uber for

income, and it serves the legitimate purpose of limiting Uber’s litigation risk in the future

from rejections made for otherwise legitimate reasons and without knowledge by the

decision-maker that the driver was a member of this class.1 And, of course, the class

member drivers are receiving monetary compensation in exchange for this and other

promises in the settlement agreement, so this term does not undermine the purpose of the

non-retaliation clause. See Darveau v. Detecon, Inc., 515 F.3d 334, 340 (4th Cir. 2008)

(noting that the purpose of the non-retaliation clause is to “remov[e] ‘fear of economic

retaliation’ so that employees need not ‘quietly . . . accept substandard conditions.’”

(quoting Mitchell v. Robert De Mario Jewelry, Inc., 361 U.S. 288, 292 (1960)). When

viewed “in light of the particular circumstances of the case,” these non-monetary terms



       1
          In the settlement hearing, Uber’s counsel represented that the parties added this
provision to prevent claims of retaliation arising out of any decision by Uber to reject
reactivation requests from class members with deactivated or out-of-use accounts—which Uber
could do for “any number of perfectly legitimate business reasons”—and not out of retaliatory
animus. Settlement Hearing, Dec. 14, 2018.


                                              13


    Case 1:16-cv-00998-CCE-JLW Document 436 Filed 01/03/19 Page 13 of 16
are fair and reasonable, and the Court declines to “depart from the longstanding ‘public

policy favoring voluntary resolution of the disputes.’” Duprey, 30 F. Supp. 3d at 411

(quoting Digital Equip. Corp. v. Desktop Direct, Inc., 511 U.S. 863, 881 (1994)).

       The Court also finds the requested attorney’s fees and costs to be reasonable. The

Fourth Circuit uses the lodestar method for determining a reasonable fee in an FLSA

collective action. See Lyle v. Food Lion, Inc., 954 F.2d 984, 988 (4th Cir. 1992); Duprey,

30 F. Supp. 3d at 411–12. The lodestar amount is defined as a reasonable hourly rate

multiplied by hours reasonably expended, and an hourly rate is reasonable if it is in line

with those prevailing in the community for similar services by lawyers of reasonably

comparable skill, experience, and reputation. Duprey, 30 F. Supp. 3d at 412.

       The Fourth Circuit also considers twelve factors to evaluate the reasonableness of

an award of attorneys' fees in FLSA cases, including “(1) the time and labor expended;

(2) the novelty and difficulty of the questions raised; (3) the skill required to properly

perform the legal services rendered; (4) the attorney's opportunity costs in pressing the

instant litigation; (5) the customary fee for like work; (6) the attorney's expectations at

the outset of the litigation; (7) the time limitations imposed by the client or

circumstances; (8) the amount in controversy and the results obtained; (9) the experience,

reputation and ability of the attorney; (10) the undesirability of the case within the legal

community in which the suit arose; (11) the nature and length of the professional

relationship between attorney and client; and (12) attorneys’ fees awards in similar

cases.” Barber v. Kimbrell's, Inc., 577 F.2d 216, 226 n.28 (4th Cir. 1978).



                                              14


    Case 1:16-cv-00998-CCE-JLW Document 436 Filed 01/03/19 Page 14 of 16
       The settlement agreement provides for a maximum gross settlement amount of

$1,304,250. Doc. 425-2 at 4 ¶ 1.15. Of that total, the parties propose that exactly one-

third, or $434,750, be paid in attorneys’ fees, in addition to $90,205.26 (6.9%) as

reimbursement for litigation expenses. Doc. 425-2 at 5–6.

       The $434,750 in fees class counsel request is significantly less than the total

$965,015.75 in fees incurred, using the lodestar method. Counsel have presented detailed

time entries to support these amounts. Doc. 425-3 (Maslo); Doc. 425-4 (Dressel); Doc.

425-5 (May); Doc. 426-1 (Dickinson); Doc. 427-1 (Weiner). The hourly rates applied are

based on either “standard billing rate[s],” Doc. 425 at ¶ 41 (Maslo rate of $850), ¶ 42

(Dressel rate of $550), ¶ 43 (May paralegal rate of $125), “an accepted and customary

rate in North Carolina and the Middle District,” Doc. 426 at ¶ 16 (Dickinson rate of

$385), or a rate lower than what “clients regularly accept and pay.” Doc. 427 at ¶ 14

(Weiner rate of $500).

       Applying the total proposed fee of $434,750 to the total 1,456.35 hours for four

attorneys and a paralegal, see Doc. 425 at ¶ 41–43; Doc. 426 at ¶ 15; Doc. 427 at ¶ 13,

results in an average rate of approximately $300 dollars per hour. This average rate is

reasonable when compared to publicly-available attorney fee tables for metropolitan

areas, see Laffey Matrix, available at http://www.laffeymatrix.com/see.html (last

accessed Dec. 27, 2018), and the overall fee award is consistent with fees previously

approved by this Court for FLSA claims. See Order and Judgment, Corbin v. CFRA,

LLC., Case No. 1:15-cv-00405 (M.D.N.C. Feb. 5, 2018), Doc. 93 (approving settlement



                                             15


    Case 1:16-cv-00998-CCE-JLW Document 436 Filed 01/03/19 Page 15 of 16
agreement, Doc. 88-1, providing for attorney’s fees of one-third of $1,725,000 gross

settlement fund and $111,393.30 in costs).2

   V.       Conclusion

        Class counsel have settled this matter under the apparent authority conferred by

class members when they responded to a class notice that informed them they would be

bound by any settlement if they consented to join this action. The settlement reached is a

fair and reasonable resolution of a bona fide dispute of FLSA provisions, and the

requested attorney’s fees, costs, and other compensation are also reasonable. For these

reasons, the Court has granted Mr. Hood’s unopposed motion for approval of his

settlement, as set forth in the order filed on December 28, 2018. See Doc. 435.

        This the 3rd day of January, 2019.



                                             ________________________________
                                             UNITED STATES DISTRICT JUDGE




        2
         Counsel contends that an award of one-third of the gross common fund is appropriate
and appears to assert that the Court need not apply the lodestar method. Doc. 424-1 at 15. While
certainly a contingent fee arrangement may be relevant in evaluating whether a fee award is
reasonable, a fee award based on this alone would seem to be inconsistent with Fourth Circuit
precedent. Lyle, 954 F.2d at 988. The Court need not reach this issue, as the fee award
requested is well less than the lodestar amount.


                                              16


    Case 1:16-cv-00998-CCE-JLW Document 436 Filed 01/03/19 Page 16 of 16
